Citation Nr: 1030724	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  99-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from June 1949 to December 1952.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection, in pertinent part, for PTSD.

The Board remanded the case in November 2005, April 2009, and 
April 2010 variously for additional notice and development. The 
case now returns for further review.  The appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A grant of service connection for PTSD previously required 
medical evidence establishing a diagnosis of the condition, and 
credible supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently 
been amended by the Secretary of Veterans Affairs, by the 
addition of the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The Veteran's separation document, DD Form 214, reveals that he 
had one year, two months, and eight days of foreign service, that 
he received the Korean Service Medal with four bronze stars, the 
ROK Presidential Unit Citation, the Occupation Medal Japan with 
two O/S bars, and a UN service medal.  The form also indicates 
that his MOS at separation was that of truck driver, and that his 
service was involuntarily extended for nine months.  The record 
informs that he was attached to the 633rd Engineers Light 
Equipment Company, APO 301.  That Army Post Office (APO) was in 
Korea.  

The Veteran's documented most recent VA mental health treatment 
is noted as follows:

Upon being seen for VA mental health/readjustment 
counseling in December 1997, the Veteran read 
material on readjustment problems of Vietnam 
veterans, and agreed that he had many of the same 
problems continuing 40 years after his war 
experiences in Korea.  

Upon VA mental health treatment in January 1998 
prompted by he and his wife, the Veteran reported 
being retired for many years, and being irritable and 
anxious most of the time.  He also reported a history 
of being depressed certain times of the year.  He 
also reported a history of being very angry post 
service about his treatment in service, as well as a 
history of alcohol abuse post service.  A military 
history was noted of training as a combat engineer 
and being sent to Korea, rising to the rank of Master 
Sergeant over a short interval.  He reported spending 
14 months in a war zone, followed by another year in 
combat due to a presidential order keeping soldiers 
in their current position.  He reported a history in 
Korea of duties primarily involving construction or 
demolition of facilities such as bridges or 
airfields.  He reported that his company was attacked 
or overrun on many occasions, adding that of his 
original company less than 10 percent were still 
living or without serious injuries.  He also reported 
experiencing severe winters in Korea, with the troops 
ill-prepared, with many dying or suffering serious 
injury.  

At  that treatment, the Veteran reported being 
affected by his memories of service often triggered 
by everyday experiences, with frequent nightmares 
about war.  The examiner noted that the Veteran 
historically worked long hours possibly to avoid war 
recollections.  The Veteran was also reportedly 
easily aroused by sudden noises, and having 
difficulty sleeping or staying asleep.  He reportedly 
also often used alcohol to numb himself or help him 
sleep.  The Veteran reported seeking treatment 
because the war was not over for him and he desired a 
better resolution.  The examiner noted that the 
Veteran's behavior was appropriate and conversation 
was clear, with good insight and understanding, but 
that his affect was constricted.  The examiner 
diagnosed PTSD, noted that an environmental stressor 
of being laid off from work, and assigned a Global 
Assessment of Functioning Scale (GAF) score of 58.  

Upon VA mental health treatment in February 1998 
prompted by his wife, the Veteran reported strong 
feelings about very traumatic war experiences 
including an extra year spent in a war zone, with 
reported significant impact on functioning for 
approximately a year after separating from service, 
with work secured thereafter and work as a means of 
distancing himself from war memories.  That treating 
mental health professional diagnosed PTSD.  

The Veteran was seen in for subsequent VA mental 
health treatments up to April 1998, with much the 
same ongoing complaints related to combat 
experiences, with continued diagnosis of PTSD based 
on findings of current symptoms causally associated 
with combat-related stressors.  Treatment included 
stress reduction and anger management.  

Thus, treatment over that interval  appears to reflect a 
diagnosis of PTSD based on in-service stressors.  Unfortunately, 
obtained records also reflect that the Veteran's VA treatment 
folder was closed in 1999 due to inactivity, and no more recent 
mental health treatment or evaluation records are contained 
within the claims file.  

The Veteran failed to appear for his scheduled May 2010 VA 
examination for compensation purposes, but contacted the RO later 
in May 2010 to inform that he had just belatedly received notice 
of that examination that day, and that the notification letter 
had used a wrong address.  The Veteran should accordingly be 
afforded the further opportunity of a VA examination.  38 C.F.R. 
§ 3.655 (2009).  The examination instructions should reflect the 
changes to the regulatory criteria for claims for service 
connection for PTSD.  

The Veteran should also be afforded an additional VCAA notice 
letter informing him of the changes in criteria for service 
connection for PTSD.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders, including 
PTSD, and what evidence he is to provide and 
what evidence VA will attempt to obtain on his 
behalf.  This notice should reflect recent 
changes to the evidence required to support a 
claim for service connection for PTSD, pursuant 
to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. 
Reg. 39,843-852 (July 13, 2010).  All records 
and responses received should be associated with 
the claims file, and any indicated development 
should be undertaken.

2.  The Veteran also should be asked whether he 
has any information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of his claim for 
psychiatric disorders.  He should be advised 
that mental illness from which he may suffer 
need not necessarily be PTSD in order to be 
related to service (consistent with Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)), and he should 
accordingly be encouraged to assist in obtaining 
existing records of treatment or evaluation for 
any mental illness.  He should also be advised 
that no mental health or counseling records (or 
indeed any health treatment records providing 
mental status findings) more recent than 1998 
are contained within the claims file.  All 
records and responses received should be 
associated with the claims file, and any 
indicated development should be undertaken.


3.  Thereafter, a VA psychiatric examination for 
compensation purposes should be afforded the 
Veteran, to address whether any current 
psychiatric disorder may be causally related to 
service.  All necessary tests should be 
conducted.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In addressing 
the questions below, the examiner's opinion 
should be informed by a review of the Veteran's 
psychiatric history and findings as documented 
upon any prior psychiatric examinations or 
treatments.  To the extent feasible, other 
evidence, to include lay statements, may be used 
to support a diagnosis or an assessment of 
etiology as related to service.

a.  The examiner should review the 
multiple-volume claims file, and identify 
all current psychiatric disorders.  The 
examiner should provide an evaluation of 
the nature and severity of these 
psychiatric disorders, and their effect on 
functioning, including employment.  

b.  For each psychiatric disorder as to 
which the examiner enters a diagnosis, 
he/she should answer the following:  Is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disorder developed in service, or pre-
existed service and was aggravated 
(permanently increased in severity) during 
service, or is otherwise causally related 
to service; or, alternatively, is any such 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?  The 
examiner should provide a complete 
explanation for his/her opinions.



c.  Specifically regarding the Veteran's 
claimed PTSD, the examiner is hereby 
advised  that independent verification of 
claimed in-service stressors is not in all 
instances required to support a diagnosis 
of PTSD for purposes of supporting the 
Veteran's PTSD service connection claim.  
Rather, the Veteran's own statements may 
support the alleged stressor if the 
stressor claimed by those statements is 
consistent with the places, types, and 
circumstances of the veteran's service 
(such as consistent with this Veteran's 
war-time service in Korea during an 
interval of active conflict during the 
Korean conflict), and if the alleged 
stressor consisted of the Veteran 
experiencing, witnessing, or being 
confronted with an event or circumstance 
that involved the actual or threatened 
death or serious injury, or a threat  to 
the physical integrity of the Veteran or 
others, such as from an explosive device, 
incoming artillery, rocket fire, mortar 
fire, grenade, small arms fire including 
sniper fire, attack upon a friendly 
military aircraft, or other combat 
incident, and the Veteran's response to 
the event or circumstances involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.

The examiner must thus provide findings 
regarding the Veteran's alleged stressors, 
and whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that they meet these 
criteria, from a psychological 
perspective, in order for the 
uncorroborated stressor(s) to serve to 
support the PTSD claim.  The examiner must 
then address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran 
has PTSD due to an in-service stressor 
meeting these criteria, or otherwise due 
to a corroborated in-service stressor.   

d.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner 
cannot answer any question posed without 
resorting to unsupported speculation, the 
examiner should so state, and explain why 
that is so.

4.  Thereafter, the RO (AMC) should readjudicate 
the remanded claim de novo.  If any benefit 
sought on appeal is not granted to the Veteran's 
satisfaction, he and his representative should 
be provided with a Supplemental Statement of the 
Case and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is hereby 
advised on the consequences of any failure to attend the 
examination, pursuant to 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

